Jules V. St. Germain, Esq. Corporation Counsel, Inc. Village of Island Park
You have asked whether a village is authorized to establish a financial penalty for the violation of a local law.
As part of their home rule powers, local governments, including villages, are authorized to prescribe that violations of local laws constitute misdemeanors, offenses or infractions and may provide for the punishment of violations by civil penalty, fine, forfeiture or imprisonment or by a combination of these punishments (Municipal Home Rule Law, § 10 [4] [b]). Thus, villages specifically have been authorized to establish penalties for violations of local laws.
In determining the punishment for violations of local laws, local governments are subject to the provisions of the Penal Law governing the classification and designation of offenses (Penal Law, § 55.00;People v Wayman, 82 Misc. 2d 959, 962 [Justice Ct, Town of New Windsor, Orange Co, 1975]). For example, in establishing that violations of local laws are misdemeanors, the sentences and fines for violations are set forth in the Penal Law and vary depending on the classification of the misdemeanor (Penal Law, § 70.15, 80.05; see 1984 Op Atty Gen [Inf] 118). In the case of a violation defined in a local law, the amount of the fine is to be fixed in accordance with that local law (Penal Law, § 80.05 [4]).
We conclude that a village may establish a penalty for the violation of a local law.